 
EXHIBIT 10.1


Amendment No. 5 to Letter Agreement


THIS AMENDMENT (the “Amendment”) is made as of June 11, 2009, by and between
Trinad Capital Master Fund, Ltd. (“Trinad”) and Lateral Media, Inc. (the
“Company”).


WHEREAS, the Company entered into that certain letter agreement with Trinad,
dated as of July 11, 2007 (the “Loan Agreement”), in connection with a loan from
Trinad to the Company of up to a principal amount of $100,000 (the “Loan”); and


WHEREAS, the Company amended the Loan Agreement on November 15, 2007 to (i)
increase the principal amount of the Loan to up to $250,000 and (ii) provide
that the entire outstanding principal amount of the Loan and any accrued
interest thereon, which shall be due and payable by the Company upon, and not
prior to, a Next Financing (as defined in the Loan Agreement), to an amount of
not less than $500,000; and


WHEREAS, the Company further amended the Loan Agreement on April 18, 2008 to (i)
increase the principal amount of the Loan to up to $500,000 and (ii) increase
the entire outstanding principal amount of the Loan and any accrued interest
thereon, which shall be due and payable by the Company upon, and not prior to, a
Next Financing, to an amount of not less than $750,000; and


WHEREAS, the Company further amended the Loan Agreement on August 1, 2008 to (i)
increase the principal amount of the Loan to up to $750,000; (ii) increase the
entire outstanding principal amount of the Loan and any accrued interest
thereon, which shall be due and payable by the Company upon, and not prior to, a
Next Financing, to an amount of not less than $1,000,000 and (iii) provide that
Trinad may, at is option, receive any payment of principal and interest due on
the Loan in the form of the Company’s common stock or other securities that may
be issued by the Company in the event the Company consummates a financing in
connection with a change of control or similar transaction involving the
Company, calculated based on the value of the shares of the Company’s common
stock or other securities sold or issued by the Company in such financing
transaction; and


WHEREAS, reference is made to that certain letter agreement, dated as of
December 18, 2008, entered into by and between the Company and Trinad, pursuant
to which the aggregate amount of the principal plus accrued and unpaid interest
outstanding under the Loan was converted into 1,063,836 shares of the Company’s
common stock, and pursuant to which the parties agreed that notwithstanding such
conversion, Trinad may continue to make loans to the Company at any time and
from time to time in accordance with the Loan Agreement, as amended; and
 
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Company further amended the Loan Agreement on April 30, 2009 to (i)
increase the principal amount of the Loan to up to $1,000,000 and (ii) provide
that the entire outstanding principal amount of the Loan and any accrued
interest thereon shall be due and payable by the Company upon, and not prior to,
the consummation of a sale of securities (other than a sale of shares of the
Company’s common stock to officers, directors or employees of, or consultants
to, the Company in connection with their services to the Company), to a third
party or parties with proceeds to the Company of not less than $1,250,000; and


WHEREAS, each of the Company and Trinad has agreed to increase the principal
amount of the Loan and to amend certain provisions of the Loan Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby amend the Loan Agreement as
follows:


1.           Amendments. The Loan Agreement is hereby amended to (i) increase
the principal amount of the Loan to up to $1,250,000 and (ii) provide that the
entire outstanding principal amount of the Loan and any accrued interest thereon
shall be due and payable by the Company upon, and not prior to, the consummation
of a sale of securities (other than a sale of shares of the Company’s common
stock to officers, directors or employees of, or consultants to, the Company in
connection with their services to the Company), to a third party or parties with
proceeds to the Company of not less than $1,500,000. 


2.           This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements, representations or
understandings between the parties relating to the subject matter hereof.  The
statements and agreements in this Amendment shall be binding on the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and their respective successors and assigns.  This
Amendment may be executed in any number of counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
 
[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

Acknowledged and agreed to:


LATERAL MEDIA, INC.


By:
/s/ Jeffrey Schwartz
   
Name: Jeffrey Schwartz
   
Title: Chief Executive Officer
 







TRINAD CAPITAL MASTER FUND, LTD.


By:
/s/ Jay Wolf
   
Name: Jay Wolf
   
Title: Managing Director
                         

--------------------------------------------------------------------------------